                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CEDAR CREST PROFESSIONAL                         :
PARK VII LP,                                     :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 17-1571
                                                 :
       v.                                        :
                                                 :
BOSSELLI ITALY LLC,                              :
                                                 :
                              Defendant.         :

                                            ORDER

       AND NOW, this 21st day of October, 2019, after a non-jury trial on May 9, 2019; and

after considering the parties’ post-trial submissions (Doc. Nos. 81-83) and the arguments presented

by counsel to the undersigned on October 17, 2019; and for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The confessed judgment entered in the Court of Common Pleas of Lehigh County

on March 9, 2017, against Bosselli Italy, in the amount of $18,981,011.70 is VACATED;

       2.      Judgment in this matter is ENTERED in favor of the defendant, Bosselli Italy LLC,

and against the plaintiff, Cedar Crest Professional Park VII LP; and

       3.      The clerk of court shall mark this matter as CLOSED.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith _
                                                     EDWARD G. SMITH, J.
